Determination of respondent New York State Board of Parole dated August 24, 1989, which adopted the recommendations of the Administrative Law Judge and revoked petitioner’s parole, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred by order of Supreme Court, New York County, Bruce McM. Wright, J., entered December 6,1990) is dismissed, without costs.
Petitioner’s challenge to the sufficiency of the notice of charges is without merit. "When the substantive offense prohibits drug use generally, due process does not require that the [parolee] be informed of the exact time and place that he *357allegedly used the illegal drugs.” (Matter of Lahey v Kelly, 71 NY2d 135, 144.) Executive Law § 259-i (3) (c) (iii) requires only that the notice state "what conditions of parole or conditional release are alleged to have been violated, and in what manner”. That requirement was met in this case, and any purported lack of specificity does not constitute a violation of any constitutional right.
We also reject petitioner’s claim that the evidence was insufficient to support the charge. Petitioner’s parole officer reported that petitioner admitted to the use of drugs on at least two separate occasions in October of 1987. He reported that she stopped going to one drug treatment program and only was marginally involved in another, and that she refused to report when requested to do so for additional drug rehabilitation referral. It is well settled that admissions or statements made to a parole officer are generally admissible against the parolee in parole revocation proceedings (People ex rel. Watson v Commissioner of N. Y. City Dept. of Correction, 149 AD2d 120, 124). Accordingly, the conclusion that petitioner did in fact use drugs in violation of the conditions of her parole is supported by a preponderance of the evidence (see, Executive Law § 259-i [3] [f] [viii]). Concur—Murphy, P. J., Sullivan, Wallach, Ross and Kassal, JJ.